Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
1. 	Claims 1, 5-6, 16, 32-40 are pending in the current application.
2.	This application is a 371 of PCT/US17/67263 12/19/2017, which claims benefit of 62/436,743 12/20/2016.
Claim Rejections/Objections Withdrawn
3.	The rejection of claims 1, 5-6, 16, 32-40 under 35 U.S.C. 103 as being unpatentable over Tovmasyan 2011, Batinic US 8183364, US 6,479,477 and Tovmasyan 2014 is withdrawn.  The double patenting rejections over US patents 8,618,089 and 8,183,364 are withdrawn.
New Grounds of Rejection
4.	New grounds of rejection are set forth below. 
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

5. 	Claims 1, 5-6, 16, 32-40 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

6.	Claim 1, 5-6, 16, 32-40  is/are rejected under 35 U.S.C. 103 as being unpatentable over Rajic “A new SOD mimic, Mn(III) ortho N-butoxyethylpyridylporphyrin, combines superb potency and lipophilicity with low toxicity” Free Radical Biology & Medicine  2012, 52, 1828–1834 (cited on the IDS) in view of Kachadourian  “Syntheses and Superoxide Dismuting Activities of Partially (1-4) -Chlorinated Derivatives of Manganese(III) meso-Tetrakis(N-ethylpyridinium-2-yl)porphyrin”   Inorg. Chem. 1999, 38, 391-396, Batinic-Haberle “The Ortho Effect Makes Manganese(III) Meso-Tetrakis- (N-Methylpyridinium-2-yl)Porphyrin a Powerful and Potentially Useful Superoxide Dismutase Mimic” J. Biol. Chem., 1998, 273, 24521 (cited on the IDS) AND 
Determination of the scope and content of the prior art (MPEP 2141.01)
The compound of Formula 001 of claim 1 is disclosed as MnTnBuOE-2-PyP5+ in Figure 2 of Rajic on page 1831 (where in claim 16 R is butyl).  The preparation is given on page 1830 column 1 of Rajic, where X is Cl and the ligand of Formula 002 is complexed to Mn and oxidized:
MnTnBuOE-2-PyPCl5
Metallation was achieved as previously described for alkyl analogs [17], with slight modifications. The aqueous solution of H2TnBuOE-2-PyPCl4 was basified with 0.1 M NaOH to pH ~10.7, which ensured a significant amount of reactive (OH)MnP species and deprotonation of inner pyrrolic nitrogens, both essential for successful metallation at room temperature.  Metallation was performed with 20-fold excess of MnCl2 × 4H2O on whose addition the pH of the solution dropped to ~7.8 due to the extensive hydrolysis of Mn aqua ion. The course of metallation was monitored by TLC using 1:1:8=KNO3(sat):H2O:CH3CN as a mobile phase, as well as by UV/vis spectroscopy. A very useful means to follow the completion of the metallation is to follow the loss of the ligand fluorescence under UV light (~350 nm). Completion of the metallation was achieved within hours at room temperature. MnP solution was filtrated (to remove Mn oxo/hydroxo species and MnO2). The isolation of MnTnBuOE-2-PyP5+ as a chloride salt was performed as previously described [17].

Kachadourian discusses the same type reaction for preparing these porphyrins, explaining that Mn complexation occurs at high pH while the autooxidation (in air) of the Mn(II) to Mn(III) occurs at lower pH, which was adjusted:
The resulting purple solid [the ligand] was dissolved in 10 mL of water, the pH of the solution was raised to 12 with NaOH, and 640 mg of MnCl2‚4H2O (3.23 × 10-3 mol) was added.9 Upon completion of metallation, the pH was lowered to between 4 and 7 in order to facilitate the autooxidation of Mn(II) into Mn(III), and the excess of metal was eliminated as follows. [Page 393]


Manganese Porphyrins

The manganese complexes were prepared by metallation of the porphyrin ligands in either water or in methanol at porphyrin:manganese ratios of 1:5, 1:13, and 1:100. In both solvents and at all metal to porphyrin ratios, the same compound, as evidenced by the Soret band, was obtained. Metallation in methanol was accomplished under refluxing conditions, whereas in water it was achieved at room temperature. When the pH of the water was raised to ~12.3 (20, 25),3 metallation was accomplished in ~15 min. Routinely, a 1:20 ratio of porphyrin to metal in water at room temperature was applied. The reaction was monitored by UV-visible spectroscopy. Upon completion of metallation (pH brought to ~7), the solution was filtered to remove manganese hydroxospecies, and the PF6 salt of manganese complex was precipitated by the addition of a concentrated aqueous solution of NH4PF6 (11, 13). [Page 24522]


Crapo U.S. 6,544,975 was also making Mn (III) porphyrins in the same manner as Rajic, Kachadourian, and Batinic-Haberle by adding Mn(II) chloride adjust the pH lower after complexation with concomitant air bubbling to facilitate autooxidation. Mn (III) porphyrin 24 at column 26 line 15-17 was made in this manner, “The solution pH was adjusted to pH=7.3 with 6N NaOH while bubbling a stream of air into the reaction mixture.” Related Mn (III) porphyrin 56 was also made in this manner at column 48 line 1 ff.:
Porphyrin 55 (200 mg, 0.17 mmol) was dissolved in methanol (100 mL).   Manganese (II) chloride (315 mg, 2.50 mmol) was added and an air stream introduced into the reaction mixture.  The pH of the solution was maintained at 8 by the dropwise addition of 6N NaOH over the period of the reaction...

Ascertainment of the difference between the prior art and the claims

The process to make the compound disclosed by Rajic does not mention “oxygenating said mixed solution” or “monitoring and periodically adjusting the pH...” in claim 1 and 16.
Finding of prima facie obviousness
Rational and Motivation
 (MPEP 2142-2143)

It would have been obvious to one of ordinary skill in the art at the time the claimed invention was made to oxygenate the solution and monitor and adjust the pH.  With regard to the step (c) “oxygenating”, the Rajic reference shows that the reaction was done in the presence of air, otherwise there would be no oxidation of Mn(II) to Mn(III). Kachadourian explains that this autooxidation reaction is inherently “oxygenating”. If this is not seen, Crapo nonetheless shows that “an air stream introduced into the reaction mixture” facilitates the reaction, which is precisely what one would expect for an oxidation by air.  As such it is obvious to add oxygen to the reaction mixture by conventional means.
	With respect to adjusting the pH, as can be seen both the complexation and oxidation are pH dependent processes as shown by all the references.  According to Rajic, “the pH of the solution dropped to ~7.8 due to the extensive hydrolysis of Mn aqua ion.”  It would be obvious to monitor and periodical adjust the pH “in order to facilitate the autooxidation” (Kachadourian). Finding the optimal value of the pH for a reaction that was known to be pH dependent is obvious.  Where the value of a specific parameter for a process is not specifically disclosed in the art but capable of being determined by the skilled artisan it is likely not the result of innovation but simply routine optimization; see In re Mostovych et al. (CCPA 1964) 339 F2d 455, 144 USPQ 38; In re Aller et al (CCPA 1955) 220 F2d 454, 105 USPQ 233 ( pH, time and temperature).  All of this is especially true in view of the teaching that pH is results effective.  The ordinary artisan is well aware that “discovery of an optimum value of a result 
	Regarding the limitations of various impurities in claims 32-40, there is no indication of any impurity in the prior art material.  It is noted that Rajic gives “Elemental analysis MnTnBuOE-2-PyPCl5 × 12 ⸳5 H2O. Anal Calcd for MnC64H101N8O16.5-Cl5: C, 51.98; H, 6.88; N, 7.58; Cl, 11.99%. Found: C, 52.07; H, 6.71; N, 7.83; Cl, 11.76%.”. This means the compound was very pure, certainly more than 95%.  If impurities were greater than 5% the lowest impurity percentage in the broadest impurity claim, claim 38, the percentage of carbon and hydrogen would be very different.  The compound (iii) – (viii) all differ in the number of carbons hydrogens and sometimes oxygens, as such the molecular formulae would be different resulting in an altered elemental analysis inconsistent with the data given by Rajic.  Compound viii for instance is missing 2 butyl groups and 2 ethoxy groups.  Finally following the suggestion of the prior art would result in optimized yields with concomitant reduction in side products. 
Conclusion
7.		Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID K O'DELL whose telephone number is (571)272-9071.  The examiner can normally be reached on Monday - Friday 9:30 - 7:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia Jiang can be reached on 571-272-0627.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/DAVID K O'DELL/Primary Examiner, Art Unit 1625